[J-67A-2014, J-67B-2014 and J-67C-2014]
             IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT

 CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, STEVENS, JJ.


COMMONWEALTH OF PENNSYLVANIA, :    No. 47 EAP 2013
                              :
               Appellant      :    Appeal from the judgment of the Superior
                              :    Court entered on 05/15/2012 at No. 1268
                              :    EDA 2011, reargument denied 07/18/2012,
          v.                  :    vacating and remanding the judgment of
                              :    sentence entered on 05/06/2011, in the
                              :    Philadelphia Municipal Court, Criminal
KATRINA MOODY,                :    Division at No. MC-51-MD-0000083-2011.
                              :
               Appellee       :    ARGUED: September 9, 2014
                              :


COMMONWEALTH OF PENNSYLVANIA, :    No. 48 EAP 2013
                              :
               Appellant      :    Appeal from the judgment of the Superior
                              :    Court entered on 05/15/2012 at No. 1310
                              :    EDA 2011, reargument denied 07/18/2012,
          v.                  :    vacating and remanding the judgment of
                              :    sentence entered on 05/06/2011, in the
                              :    Philadelphia Municipal Court, Criminal
BARBARA IVERY,                :    Division at No. MC-51-MD-0000085-2011.
                              :
               Appellee       :    ARGUED: September 9, 2014
                              :


COMMONWEALTH OF PENNSYLVANIA, :    No. 49 EAP 2013
                              :
              Appellant       :    Appeal from the judgment of the Superior
                              :    Court entered on 05/15/2012 at No. 1316
                              :    EDA 2011, reargument denied 07/18/2012,
         v.                   :    vacating and remanding the judgment of
                              :    sentence entered on 05/06/2011, in the
                              :    Philadelphia Municipal Court, Criminal
BERNADETTE ARCHIE,            :    Division at No. MC-51-MD-0000084-2011.
                              :
              Appellee        :    ARGUED: September 9, 2014
                                           OPINION

MR. JUSTICE EAKIN                                       DECIDED: October 27, 2015
      This Court granted review to consider whether the Superior Court erred in vacating

appellees’ direct criminal contempt convictions.     We conclude the trial judge acted

appropriately and violated no due process rights; thus, we reverse the order of the

Superior Court and remand for reinstatement of the sentences.

      On April 6, 2011, Shaun Warrick appeared in the Philadelphia Municipal Court for

his preliminary hearing on two homicide charges. Appellees are relatives of the victims,

and were seated in the courtroom gallery. Before testimony began, Warrick advised the

court his mother had retained private counsel for him and requested a continuance. At

the court’s request, his mother, escorted by court officer Richard Brandt, came forward to

testify. Appellees thereupon verbally and physically assailed Ms. Warrick, and a general

melee erupted in the courtroom. Warrick tried to defend his mother, which led to an

expanded struggle that required deputy sheriffs and police reinforcements from outside

the courtroom to restore order. The courtroom was locked down for three hours.

      When court reconvened, the trial court held a summary hearing for direct criminal

contempt. The court noted contempt involves conduct in the presence of the court that

delays proceedings and determined the conduct here was “about as direct of a contempt

as you can ever get.” N.T. Contempt Hearing, 4/6/11, at 5. The court “put on the record

what happened that [it] observed[,]” as:

      [W]e tried to bring [Warrick]’s mother in as a witness to testify as to whether
      or not she hired an attorney for [him]. That’s all.

          When the court officer went out to get the mother, a fight broke out in the
      gallery involving numerous people in which the court officer got stuck in the
      middle and his arm was hit during the proceeding. He can tell us more
      about what happened.

         Because of that, we had to shut down the court, call the sheriff. Almost
      every free sheriff in the building came running in here. We locked down


                     [J-67A-2014, J-67B-2014 and J-67C-2014] - 2
       the courtroom. [Warrick] went nuts and started banging on the wall
       because he saw his mother being assaulted. The door got locked. And
       the sheriff had to wrestle with [Warrick] while all this happened, all because
       of what happened in the gallery of the courtroom.
Id., at 6-7.

       The court officer then testified and confirmed the identity of appellees as the

individuals who caused the disturbance. Appellees were not represented by counsel at

that time and did not question the court officer. The court asked, “Do any of you ladies

have something to say?” Id., at 12. Appellee Archie spoke up and was sworn in, but

before she made a statement on the record, the court opted to delay proceedings for the

appointment of counsel, given the likelihood of criminal charges and appellees’ rights

against self-incrimination with respect to those charges. Thus, proceedings ended for

the day without testimony from appellees or any other witnesses. The court did make an

“initial finding” of direct criminal contempt but deferred “final determination as to what the

sentence should be” until appellees could meet with counsel. Id., at 15.

       One week later, appellees Moody and Ivery were present with counsel.1 Moody

and Ivery submitted a joint continuance request, seeking to locate and interview

witnesses to the altercation, arguing summary contempt defendants have a right to

present their own witnesses and cross-examine other witnesses. The court denied the

request, finding they were not entitled to call and cross-examine witnesses, “especially in

extreme instances of contempt that take place in the presence of the [c]ourt.” N.T.

Sentencing, 4/13/11, at 8. In the court’s view, the only process due was appointment of

counsel for purposes of allocution before sentencing and to present circumstances that

might “mitigate the events[.]” Id., at 9. Regarding appellees’ claim of entitlement to

cross-examine the court officer, the court stated it could disregard everything the court


1 Archie’s counsel was unavailable, so the court rescheduled her sentencing hearing;
ultimately Archie presented no evidence and apologized for her misconduct.



                      [J-67A-2014, J-67B-2014 and J-67C-2014] - 3
officer said because the court itself observed the contemptuous conduct. Id., at 10. It

explained the court officer was called only to articulate details “for purposes of illustration”

on the record, and his testimony was “not necessary as a basis for making [its] finding of

contempt because [it] observed [the contemptuous conduct] with [its] own eyes[.]” Id., at

10-11. The court ultimately sentenced each appellee to five to ten days imprisonment.

       Appellees appealed, and the three cases were consolidated. In its Pa.R.A.P.

1925(a) opinion, the court reiterated its view that, where the judge witnesses the

offending behavior, neither appointment of counsel nor further development of evidence

is required for a contempt finding; the court declared, “No amount of witnesses or cross

examination of the judge or the court officer would convince this [c]ourt, the fact finder,

that it does not know what it saw.” Trial Court Opinion, 6/24/11, at 16-17. The court

also addressed affidavits from witnesses to the brawl, concluding the affidavits conflicted

with the events it had witnessed, which illustrated why it is “unnecessary and wasteful” to

entertain such evidence in a case where the court itself observed the contemptuous

behavior. Id., at 17 n.8. The court explained, “This is exactly why there was no need for

this [c]ourt to hear witnesses to dispute the [c]ourt’s version of events prior to making a

finding of contempt.” Id.

       On appeal, appellees claimed: (1) the evidence was insufficient; (2) they were

denied their rights to counsel, to cross-examine witnesses, to present evidence, and to

testify; and (3) the sentences were an abuse of discretion.2 In a published opinion, the

Superior Court viewed the second issue as implicating due process, deemed it

meritorious,   and    vacated    and    remanded     for   a   new    contempt     proceeding.



2 Appellees raised the same three issues; the cases were consolidated for argument, and
a single opinion resolved the appeals. Appellees file a single joint brief in this appeal.




                      [J-67A-2014, J-67B-2014 and J-67C-2014] - 4
Commonwealth v. Moody, 46 A.3d 765, 771, 776 (Pa. Super. 2012).3 The court noted

appellate review of direct-criminal-contempt matters is “‘confined to an examination of the

record to determine if the facts support the trial court’s decision.’” Id., at 771 (quoting

Commonwealth v. Jackson, 532 A.2d 28, 32 (Pa. Super. 1987)). It added that the statute

governing summary punishment for contempt requires that the misconduct occur in the

court’s presence. Id., at 772 (citation omitted); see also 42 Pa.C.S. § 4132(3).4

        The court held the record did not support the trial court’s position that it had

witnessed the contemptuous conduct; rather, it had substantially relied upon the court

officer’s testimony to determine appellees’ identities and the essential elements of

contempt. Moody, at 774. The court viewed the record observations of the trial court

describing appellees’ conduct to be “general and vague[.]” Id., at 775 (quoting N.T.

Contempt Hearing, 4/6/11, at 6 (“[A] fight broke out in the gallery involving numerous

people in which the court officer got stuck in the middle and his arm was hit during the

proceeding. He can tell us more about what happened.”)). Because the record did not

demonstrate the trial court “personally observed” appellees’ actions, the Superior Court

held the conduct did not occur “in the presence of the court,” as required under § 4132(3).

Id. Given its position that review was confined to the record supporting the contempt

finding, the court did not discuss the sentencing proceedings or the trial court’s opinion in

which it described its personal observations.

3   President Judge Gantman concurred in the result without opinion.

4 The power of the courts “to impose summary punishments for contempts of court shall
be restricted to M cases M [where t]he misbehavior of any person in the presence of the
court M obstruct[s] the administration of justice.” Id. “To sustain a conviction for direct
criminal contempt under this provision[,] there must be proof beyond reasonable doubt (1)
of misconduct, (2) in the presence of the court, (3) committed with the intent to obstruct
the proceedings, (4) that obstructs the administration of justice.” Williams v. Williams,
721 A.2d 1072, 1073 (Pa. 1998) (citation omitted).




                      [J-67A-2014, J-67B-2014 and J-67C-2014] - 5
       The Superior Court further reasoned the trial court’s reliance on a witness meant

the proceeding was not summary but was an evidentiary hearing where appellees

“should have been permitted to cross-examine the court crier, and to present their own

witnesses[.]” Id. (citation omitted). Because it found the trial court abused its discretion

in holding a contempt hearing that violated appellees’ due process rights, the court

vacated the judgments and remanded for a new contempt hearing.5

       We granted allowance of appeal to determine:

       (1) Did the Superior Court err in ruling that [appellees’] violent in-court
       conduct was not summary direct criminal contempt because the trial court
       supposedly did not observe the conduct?

       (2) In cases of summary direct criminal contempt, is a defendant entitled to
       counsel and to call witnesses?
Commonwealth v. Moody, 79 A.3d 1093, 1094 (Pa. 2013) (per curiam).

       Both issues present questions of law subject to a de novo standard of review and a

plenary scope of review. See Commonwealth v. Pasture, 107 A.3d 21, 27 (Pa. 2014)

(citation omitted). However, as to the first issue, the parties are not in accord regarding

what may be considered in determining contemptuous behavior, a dispute that implicates

the scope of review.

       The Commonwealth contends the Superior Court’s conclusion the trial court failed

to personally observe the contemptuous conduct was erroneous because appellees

waived the issue.      It asserts appellees did not raise that argument below; instead,

appellees claimed the right to counsel and to call and cross-examine witnesses applies in

all contempt proceedings, including summary proceedings.                 Accordingly, the

Commonwealth submits the court improperly addressed the issue sua sponte.



5 The court briefly reviewed and rejected the sufficiency claim but did not address the
sentencing claim, given its decision to remand. Id., at 775-76.



                       [J-67A-2014, J-67B-2014 and J-67C-2014] - 6
       On the merits, the Commonwealth contends the Superior Court misapprehended

the relevant record. We agree. The Commonwealth stresses the conduct occurred in

the courtroom gallery during the course of judicial proceedings, and the nature of the

conduct — one appellee standing and holding a sign while screaming obscenities, then

the two other appellees assaulting Ms. Warrick — was such that the trial court necessarily

would have observed it. In addition to its inferential argument, the Commonwealth cites

the trial court’s repeated notations that it saw appellees engage in the contemptuous

behavior. For instance, when court reconvened after the brawl, the court began by

stating, “Contempt of court is something that happens in the presence of the [j]udge and

delays proceedings. That’s what happened. M [L]et me just put on the record what

happened that I observed.”          N.T. Contempt Hearing, 4/6/11, at 5-6.               The

Commonwealth continues that the court then stated a fight broke out in the gallery as Ms.

Warrick was being brought in to testify, and the melee required closing the courtroom.

       The Commonwealth also cites the court’s comments at the first sentencing

hearing, where it explained the court officer had been called only “‘for purposes of

illustration’” and “‘[i]t was enough what [the court] observed’” to support the contempt

finding; the court added it had “‘observed with [its] own eyes what these two ladies did[,]’”

referring to appellees.    Commonwealth’s Brief, at 20-21 (quoting N.T. Sentencing,

4/13/11, at 10-11). The Commonwealth argues the Superior Court erred in dismissing

these statements as if they were not part of the relevant record.                Finally, the

Commonwealth avers the court incorrectly deemed the trial court’s observation of the

misconduct to be an element of contempt that the court was obligated to prove. It cites

Commonwealth v. Falana, 696 A.2d 126 (Pa. 1997), insisting this Court expressly held

the in-the-presence-of-the-court requirement is satisfied where misconduct occurs in or

near the courtroom, regardless of whether the trial court personally views it.




                      [J-67A-2014, J-67B-2014 and J-67C-2014] - 7
       As to the second issue, the Commonwealth argues a direct-criminal-contempt

defendant is not entitled to counsel and to call witnesses during summary proceedings.

In support, the Commonwealth contends Commonwealth v. Crawford, 352 A.2d 52 (Pa.

1976), was wrongly decided. See id., at 54 (“[T]he summary conviction for contempt of

court of a witness who was not represented by counsel cannot stand[.]”).               The

Commonwealth asks this Court to “reconsider, and overrule, its prior decision in

Crawford.” Commonwealth’s Brief, at 35.

       Appellees dispute the Commonwealth’s waiver argument, noting they challenged

the sufficiency of the evidence, a claim necessarily implicating whether the trial court

actually observed the contemptuous conduct.          Appellees cite their post-sentence

motions, which did not directly assert the trial court failed to observe their conduct, but

maintained the “evidence introduced” was insufficient because it did not demonstrate

appellees committed any acts, much less acts constituting contempt. Appellees contend

they reiterated this argument in their Pa.R.A.P. 1925(b) statements and Superior Court

briefs, and the Superior Court agreed the record did not establish a requisite “element of

summary direct criminal contempt[,]” i.e., the trial court’s actual observation of the

contemptuous conduct. Appellees’ Brief, at 21. The fact the court awarded a lesser

form of relief than sufficiency relief, appellees submit, does not mean its discussion and

holding did not derive from the sufficiency argument.

       On the merits, appellees aver summary proceedings for direct criminal contempt

are permitted “only when the actions occurred within the full view of the judge and the

judge does not need any witnesses to explain what occurred.” Id., at 15. Appellees

stress that, although the trial court stated at the summary hearing that it would put on the

record what it observed, its ensuing description did not identify any of the three appellees

or describe their actions; instead, the court merely noted a fight erupted in the courtroom,




                     [J-67A-2014, J-67B-2014 and J-67C-2014] - 8
causing Warrick to act out. Appellees posit the court may have been distracted at the

time and did not actually see what caused the altercation. In appellees’ view, the record

demonstrates three facts in support of their position: (1) the court never put anything on

the record concerning appellees and never identified what they did; (2) the court called a

witness to testify as to what happened; and (3) the court asked numerous questions to

elicit the facts.

        Appellees recognize the court at sentencing stated that the court officer’s

testimony had only been introduced for illustrative purposes and it did not require the

court officer’s testimony to substantiate the contempt because it saw the contemptuous

conduct with its own eyes.        Appellees argue, however, the court’s statements at

sentencing were “materially inconsistent” with its statements and actions at the summary

hearing. Id., at 17. Appellees posit the Superior Court was correct in concluding that

employing summary contempt in these circumstances was improper. Appellees do not

respond to the Commonwealth’s argument that, under Falana, proof of judicial

observation is not required for summary direct criminal contempt.

        As to the second issue, appellees contend even if summary contempt was

permissible under these circumstances, the trial court violated due process by conducting

the summary hearing and finding them in contempt when they were neither represented

by counsel nor afforded an opportunity to present or cross-examine witnesses.

        Initially, we decline a finding of waiver vis-à-vis the question of whether the trial

court actually observed appellees’ conduct. This Court has held courts are generally

prohibited from raising claims sua sponte that the parties did not raise below or in

appellate pleadings. See Commonwealth v. Colavita, 993 A.2d 874, 891 (Pa. 2010)

(“Where the parties fail to preserve an issue for appeal, the Superior Court may not

address that issue sua sponte.”) (internal quotation marks omitted); Pa.R.A.P. 302(a)




                      [J-67A-2014, J-67B-2014 and J-67C-2014] - 9
(issues not raised below are not reviewable on appeal). However, putting aside the

question of whether the Superior Court rightly comprehended the trial court’s findings, the

Superior Court’s focus on the trial court’s observations arguably may be said to arise from

its consideration of appellees’ sufficiency claim.6 On such a record, we are not prepared

to upset the determination below on waiver grounds and thus proceed to the substantive

issues.

       The United States Supreme Court has long recognized the inherent power of a

court to impose summary punishment for misconduct that occurs in its presence:

       To preserve order in the courtroom for the proper conduct of business, the
       court must act instantly to suppress disturbance or violence or physical
       obstruction or disrespect to the court, when occurring in open court. There
       is no need of evidence or assistance of counsel before punishment,
       because the court has seen the offense. Such summary vindication of the
       court’s dignity and authority is necessary. It has always been so in the
       courts of the common law, and the punishment imposed is due process of
       law.
Cooke v. United States, 267 U.S. 517, 534 (1925).

       In Pennsylvania, “[t]his Court has long upheld a court’s power to maintain

courtroom authority” by the imposition of summary punishment for contempt in

appropriate cases.     Behr v. Behr, 695 A.2d 776, 778 (Pa. 1997).            “[A] summary

proceeding to protect the orderly administration of justice is perfectly proper[.] M The

court must be able to control those appearing before it, and must be able to use its power

summarily to avoid interference with the principal matter before the court.”

Commonwealth v. Africa, 353 A.2d 855, 865 (Pa. 1976) (plurality).                “Summary

proceedings for contempt of court are those in which the adjudication omits the usual

6  Appellees argue the failure to observe was “necessarily” implicit in a sufficiency claim,
but this is not precisely so. Failure to observe may affect what evidence there was, but it
does not affect the weighing of that evidence. Simply saying the evidence was
insufficient does not alert a reviewing court to the actual issue; nevertheless, we decline a
finding of waiver in this case.



                     [J-67A-2014, J-67B-2014 and J-67C-2014] - 10
steps of ‘the issuance of process, service of complaint and answer, holding hearings,

taking evidence, listening to arguments, awaiting briefs, submission of findings, and all

that goes with a conventional court trial.’” Commonwealth v. Stevenson, 393 A.2d 386,

392 (Pa. 1978) (quoting Sacher v. United States, 343 U.S. 1, 9 (1952)). Thus, “the

summary contempt power has been upheld against due process attacks[.]” Id. (citations

omitted). Respecting due process, this Court has candidly acknowledged summary

punishment for criminal contempt is a “drastic departure from our traditional view of due

process[.]”   Commonwealth v. Marcone, 410 A.2d 759, 763 (Pa. 1980).                However,

Marcone highlighted the justification for that departure, which was well articulated by

Chief Justice Taft in Cooke:

       We think the distinction [between contempt merely “in the presence of the
       court” and that which takes place “in open court” or “in the face of the court,”
       thereby justifying the departure from the traditional view of due process
       requirements,] finds its reason not any more in the ability of the judge to see
       and hear what happens in the open court than in the danger that, unless
       such an open threat to the orderly procedure of the court and such a flagrant
       defiance of the person and presence of the judge before the public in the
       very hallowed place of justice M is not instantly suppressed and punished,
       demoralization of the court’s authority will follow. Punishment without
       issue or trial was so contrary to the usual and ordinarily indispensable
       hearing before judgment constituting due process that the assumption that
       the court saw everything that went on in open court was required to justify
       the exception; but the need for immediate penal vindication of the dignity of
       the court created it.
Id. (quoting Cooke, at 536) (internal quotation marks omitted).

       This Court has noted the inherent authority of courts to impose summary

punishment for contempt is a power incidental to the grant of judicial power under Article

V of the Pennsylvania Constitution. See id. (citations omitted); see also Commonwealth

v. McMullen, 961 A.2d 842, 849 (Pa. 2008) (citation omitted). Additionally, the General

Assembly has addressed the power in enacting the Judicial Code. See, e.g., 42 Pa.C.S.

§ 4132(3) (“The power of the several courts of this Commonwealth Mto impose summary



                     [J-67A-2014, J-67B-2014 and J-67C-2014] - 11
punishments for contempts of court shall be restricted to M cases M [where, inter alia,

t]he misbehavior of any person in the presence of the court M obstruct[s] the

administration of justice.”). The Judicial Code provides the summary punishment of

commitment for such contempt is only available where the misbehavior takes place “in

open court.” Id., § 4133.7

       Further, the power to impose summary punishment for direct criminal contempt is

not applicable to minor misconduct, even in open court, but instead is available only for

“‘such conduct as created an open threat to the orderly procedure of the court and such

flagrant defiance of the person and presence of the judge before the public that, if not

instantly suppressed and punished, demoralization of the court’s authority will follow.’”

Commonwealth v. Garrison, 386 A.2d 971, 976 (Pa. 1978) (plurality) (quoting Jessup v.

Clark, 490 F.2d 1068, 1071 (3d Cir. 1973)). “Only in such circumstances may a court

subject a contemn[o]r to punishment without the procedural protections otherwise

accorded [to] the criminally accused.” Id. In sum, courts have inherent power and

statutory authority to impose summary punishment for direct criminal contempt for willful

misconduct that occurs in the presence of the court and obstructs its fair and orderly

process. See id., at 975 (citations omitted); accord In re Martorano, 346 A.2d 22, 27 (Pa.

1975) (citations omitted).

       With these principles in mind, we turn to the specific issues presented.        As

previously discussed, the inherent power of a court to impose summary punishment for

contemptuous misbehavior in its presence has long been recognized in both statute and




7 Contempt can be committed directly or indirectly, and may be deemed civil or criminal
depending on the court’s purpose for imposing punishment. See Crozer-Chester
Medical Center v. Moran, 560 A.2d 133, 136-37 (Pa. 1989). Classification determines a
contemnor’s procedural rights and a court’s sentencing options.



                     [J-67A-2014, J-67B-2014 and J-67C-2014] - 12
case law, and does not offend our notions of due process. Notably, as stated by the

United States Supreme Court:

       [I]t is a settled doctrine in the jurisprudence both of England and of this
       country, never supposed to be in conflict with the liberty of the citizen, that,
       for direct contempt[] committed in the face of the court, M the offender may,
       in its discretion, be instantly apprehended and immediately imprisoned,
       without trial or issue, and without other proof than its actual knowledge of
       what occurred; and that, according to an unbroken chain of authorities,
       reaching back to the earliest times, such power, although arbitrary in its
       nature and liable to abuse, is absolutely essential to the protection of the
       courts in the discharge of their functions. Without it, judicial tribunals would
       be at the mercy of the disorderly and violent, who respect neither the laws
       enacted for the vindication of public and private rights, nor the officers
       charged with the duty of administering them.
In re Terry, 128 U.S. 289, 313 (1888). In In re Terry, the Supreme Court was presented

with facts similar to the present matter — acts of violence in open court resulting in injury

to a court officer. The contemnor, an attorney, physically engaged the court officer,

“beating [him], and M assaulting him with a deadly weapon, with intent to obst[ruct] the

administration of justice[.]” Id., at 305-06. On appeal, the contemnor disputed the trial

court’s version of events and complained he was not given an opportunity to be heard.

Acknowledging the traditional notions of due process, the Supreme Court explained:

       [T]here is another rule of almost immemorial antiquity, and universally
       acknowledged, which is equally vital to personal liberty, and to the
       preservation of organized society, because upon its recognition and
       enforcement depend the existence and authority of the tribunals
       established to protect the rights of the citizen, whether of life, liberty, or
       property, and whether assailed by the illegal acts of the government or by
       the lawlessness or violence of individuals. It has relation to the class of
       contempts which, being committed in the fac[e] of a court, imply a purpose
       to destroy or impair its authority, to obstruct the transaction of its business,
       or to insult or intimidate those charged with the duty of administering the
       law. M If the contempt be committed in the face of the court, the offender
       may be instantly apprehended and imprisoned, at the discretion of the
       judges, without any further proof or examination.
Id., at 307 (emphasis added) (internal quotation marks omitted); see also Pounders v.

Watson, 521 U.S. 982, 987 (1997) (per curiam) (“‘There is no need of evidence or


                     [J-67A-2014, J-67B-2014 and J-67C-2014] - 13
assistance of counsel before punishment, because the court has seen the offense.’”)

(quoting Cooke, at 534); Ex parte Savin, 131 U.S. 267, 277 (1889) (“Where the contempt

is committed directly under the eye or within the view of the court, it may proceed ‘upon its

own knowledge of the facts, and punish the offender, without further proof and without

issue or trial in any form[.]’”) (quoting In re Terry, at 309).

       In Falana, this Court held when an individual makes a remark in court while the trial

court is physically present, that person cannot avoid a contempt finding simply by alleging

the court did not hear the comment. Falana, at 129. There, the contemnor’s statement

to the victim, i.e., “I’ll be out one day[,]” was made in open court while the judge was on the

bench. Id., at 128. In upholding the contempt conviction, we did not require proof the

court actually heard the contemnor speak the words; we found it sufficient that the

comment was made in the court’s presence, in open court, even though the court did not

hear it. Id., at 129.

       In sum, precedent demonstrates this Court and the United States Supreme Court,

with full regard to due process, have consistently held summary contempt is warranted

when the contemptuous conduct takes place in the presence of the court. Thus, the

court so violated is under no obligation to prove it actually witnessed the disturbance.

See, e.g., In re Terry, at 308.

       In contrast, the Superior Court here declared, “Our Courts have long required that

the contemptuous conduct actually be observed by the [c]ourt[.]” Moody, at 773 (citation

omitted). The court’s conclusion with respect to a trial court’s actual observation derives

from In re Oliver, 333 U.S. 257 (1948).          There, the United States Supreme Court

determined misconduct that took place during secret grand-jury proceedings did not

occur “in open court” or fall within “the narrow category of cases that can be punished as

contempt without notice, hearing and counsel[,]” since the proceedings, which were held




                        [J-67A-2014, J-67B-2014 and J-67C-2014] - 14
in secret, carried “no possibility of a demoralization of the court’s authority before the

public.” Id., at 275-76. Concluding punishment for the contemptuous conduct did not

qualify for the exception to due process requirements, the Court noted, “The narrow

exception M includes only charges of misconduct, in open court, in the presence of the

judge, which disturbs the court’s business, where all of the essential elements of the

misconduct are under the eye of the court, [and] are actually observed by the court[.]”

Id., at 275 (emphasis added).

       The actually-observed-by-the-court statement was emphasized by the Superior

Court in concluding the requirements of 42 Pa.C.S. § 4132(3) were not established. See

Moody, at 773, 775. Still, the Superior Court acknowledged that “Pennsylvania courts

have departed from the ‘observed by’ or ‘in front of’ requirement for summary hearings of

direct contempt.” Id., at 773. The court went on to say “there is no indication that the

trial judge personally observed [appellees]’ specific actions.” Id., at 774. This is based

on “the record” being confined to the testimony of the court official. However, it is

uncontradicted that court was open and in session, and that the judge was on the bench;

the judge in every courtroom in the country will be facing into that courtroom, not away.

Thus, the judge was facing into the gallery where the fight erupted, facing appellee

Archie, who was holding a sign while screaming in obscene language, and facing toward

Moody, who was running up to assault the witness, with Ivery joining the fight. It is hardly

unreasonable to find this from the factual record — we credit the judge’s statements of

personal observation.

       Indeed, the factual recitation by the Superior Court in its opinion cites the record for

all of the above and more, except the direction the judge faced; we shall infer the judge

faced into the courtroom.       Not only did the judge necessarily see the fracas, he

repeatedly stated he saw the contumacious conduct himself. He “observed M with [his]




                     [J-67A-2014, J-67B-2014 and J-67C-2014] - 15
own eyes” what happened. N.T. Sentencing, 4/13/11, at 11. This is sufficient support

for a finding of direct criminal contempt.

       While In re Oliver could be read to infer actual observation by the court is required,

it also could be fairly understood as a mere acknowledgment of the fact that events

occurring in open court take place within the view of the court, i.e., where the misconduct

may be      readily   observed   by   the    court   as   fact finder.    Regardless,    the

actually-observed-by-the-court language does not suggest the trial court is somehow

obligated to prove to itself observation of events that took place in open court; the trial

court would know better than anyone what it did or did not see. Notably, In re Oliver

approved of and relied primarily upon Cooke, wherein the United States Supreme Court

plainly stated, “Where the contempt is committed directly under the eye or within the view

of the court, it may proceed ‘upon its own knowledge of the facts, and punish the offender,

without further proof, and without issue or trial in any form[.]’” Cooke, at 535 (emphasis

added) (quoting In re Terry, at 309). 8        Accordingly, the Superior Court erred in

concluding the summary contempt proceedings below were improper because the trial

court failed to prove to itself it personally observed the events.

       In so holding, the Superior Court misapprehended the record and conflated the

concept of something being “in the presence of the court,” with that of it being “personally

observed” by the court.     See Moody, at 775 (indicating in-the-presence-of-the-court

requirement was not established because record did not show court personally observed

8  According to Cooke, the “important distinction” regarding whether a contemptuous
event justifies the departure from the traditional view of due process requirements was
simply whether the contempt occurred “in open court,” i.e., “‘under the eye or within the
view of the court,’ or ‘in the face of the court,’ or ‘in facie curiae[.]’” Id., at 535-36.
Subsequent to In re Oliver, the United States Supreme Court has continued to quote
Cooke’s no-need-of-evidence language with approval. See, e.g., Pounders, at 987-88
(“‘There is no need of evidence M before punishment, because the court has seen the
offense.’”) (quoting Cooke, at 534).



                      [J-67A-2014, J-67B-2014 and J-67C-2014] - 16
contempt offenses). This Court has recognized misconduct “‘occurs in the presence of

the court if the court itself witnesses the conduct or if the conduct occurs outside the

courtroom but so near thereto that it obstructs the administration of justice.’” Falana, at

129 (emphasis added) (quoting Garrison, at 979). Contempt, therefore, is subject to

summary proceedings not only where it takes place “directly under the eye” of the court —

in the sense that the court is looking directly at it — but also anywhere “within the view of

the court.” See id.; see also Ex parte Savin, at 277 (“[T]he court, at least when in

session, is present in every part of the place set apart for its own use, and for the use of its

officers, jurors, and witnesses: and misbehavior anywhere in such place is misbehavior in

the presence of the court.”).

       As we have stated, “Much weight should be given to the trial court’s judgment in

assessing the necessities of a particular situation.” Stevenson, at 393.9 “A trial court’s

finding of contempt will not be disturbed absent an abuse of discretion.” Commonwealth

v. Baker, 766 A.2d 328, 331 (Pa. 2001) (citation omitted). We have also recognized the

long-standing “‘assumption that the court saw everything that went on in open court[,]’”

incident to “‘the need for immediate penal vindication of the dignity of the court[.]’”

Marcone, at 763 (quoting Cooke, at 536). With that said, a trial court has no need to

contend with contemnors concerning whether the court observed conduct that occurred

in open court and severely obstructed the administration of justice. Our law necessarily

assumes observation for the sake of establishing and maintaining order in the courts for

the benefit of all whose rights are protected thereby.

       “[W]hen an individual makes a remark in the courtroom while the judge is

physically present, he cannot avoid a conviction for contempt simply because the judge


9 Appellees’ contention that the court was dishonest regarding its observation does not,
therefore, create an issue of fact to be resolved by the appellate courts.



                      [J-67A-2014, J-67B-2014 and J-67C-2014] - 17
did not hear him speak the words in question.” Falana, at 129. Certainly then, where

individuals incite or engage in the physical assault of a defendant’s mother in open court,

setting off a brawl in the courtroom and injuring a court officer in the process, those

individuals cannot avoid summary contempt convictions simply by insisting the trial court

itself did not observe the contemptuous conduct that occurred in front of its face. This is

especially true where the trial court finds as a matter of fact that it did observe the conduct

at issue — precisely what occurred in the case sub judice.

       The trial court had the inherent power under Article V of the Pennsylvania

Constitution to impose summary punishment for contempt, including confinement, if

deemed necessary. See McMullen, at 849 (citation omitted). Appellees’ physical and

verbal attacks on a witness occurred in open court, caused injury to a court officer,

delayed proceedings for hours, required the immediate attention of police officers and

almost every free deputy sheriff in the courthouse, and necessitated additional

proceedings to address the contemptuous behavior. Based on these circumstances, the

trial court understandably deemed the summary finding of contempt necessary to the

vindication of its dignity and authority. As a means of resolving disagreements, society

has replaced fighting and violence with courts — to allow fights and violence in those

same courtrooms defeats the very justification of the court.          Indeed, we would be

hard-pressed to construct a scenario better exemplifying the definition of misbehavior

occurring in the presence of the court, obstructing the administration of justice, and

therefore warranting immediate imprisonment. See 42 Pa.C.S. §§ 4132-4133. Under

the aforementioned well-settled jurisprudence, the trial court acted within its authority in

holding the summary proceeding at issue for appellees’ acts of contempt committed in

open court, and the Superior Court erred in holding otherwise.




                      [J-67A-2014, J-67B-2014 and J-67C-2014] - 18
       Turning to the Commonwealth’s final issue, i.e., whether a defendant is entitled to

counsel and to call witnesses during summary proceedings for direct criminal contempt,

we conclude without hesitation that the precedent outlined above clearly and sufficiently

demonstrates a direct-criminal-contempt defendant is not entitled to call or

cross-examine witnesses during such proceedings. See Pounders, at 987-88; Cooke, at

534; Ex parte Savin, at 277-78; In re Terry, at 309. Assessment of the right to counsel in

such proceedings, however, necessitates closer review.

       In Crawford, with a majority opinion consisting of four paragraphs and minimal

analysis, this Court ruled “the summary conviction for contempt of court of a witness who

was not represented by counsel cannot stand[.]” Crawford, at 54. The majority relied

on Argersinger v. Hamlin, 407 U.S. 25, 37 (1972), where the United States Supreme

Court held, “absent a knowing and intelligent waiver, no person may be imprisoned for

any offense, whether classified as petty, misdemeanor, or felony, unless he was

represented by counsel at his trial,” and this Court’s earlier decision in Commonwealth v.

Abrams, 336 A.2d 308 (Pa. 1975).10 However, the Crawford Court was sharply divided,

with three of the seven justices dissenting on the issue of whether the accused is entitled

to counsel in circumstances where contempt is committed in the presence of the court

and so disrupts the court’s business as to require immediate action to vindicate its

10 In its entirety, Abrams consisted of two paragraphs. The Court merely described the
defendant’s refusal to testify, and the trial court’s subsequent finding of criminal contempt
and imposition of six months imprisonment; in reversing, the Court cited only Argersinger
and Commonwealth v. Bethea, 282 A.2d 246 (Pa. 1971), for the proposition the
uncounseled proceedings “violated due process and render[ed] the adjudication of
contempt null and void.” Abrams, at 309. In Bethea, the Court actually reversed the
adjudications and sentences of two defendants because they did not receive jury trials.
Bethea, at 247. The Court further held the trial court improperly adjudicated and then
immediately sentenced a third defendant for direct criminal contempt, where the
defendant was unrepresented during the proceedings; the trial court had appointed
counsel whom the defendant rejected. Id., at 247-48.



                     [J-67A-2014, J-67B-2014 and J-67C-2014] - 19
authority and dignity.    The dissenting justices opined collectively that Abrams was

wrongly decided because it read Argersinger too broadly.11 Crawford, at 56 (Pomeroy,

J., dissenting); id., at 59 (Nix, J., dissenting). The dissenters reasoned Argersinger only

concerned criminal trials as they are generally understood; Argersinger was not a

contempt case and did not mention contempt, and contempt cases had always been

treated uniquely under the law. See Crawford, at 56 (Pomeroy, J., dissenting); id., at

60-61 (Nix, J., dissenting).   The dissenting justices insisted the mandatory right to

counsel was incompatible with the concept of summary proceedings for direct criminal

contempt, and such a requirement was not the result intended by the United States

Supreme Court. Id., at 61 (Nix, J., dissenting). The dissenters further noted — with

respect to a summary proceeding for direct criminal contempt — the High Court had held

long before Argersinger, “’[t]here is no need of evidence or assistance of counsel before

punishment because the court has seen the offense.’” Crawford, at 57 (quoting Cooke,

267 U.S. at 534) (Pomeroy, J., dissenting)) (emphasis added).

       Moreover, since Argersinger, the United States Supreme Court clarified its holding

in that case was limited to instances involving actual imprisonment. See Scott v. Illinois,

440 U.S. 367, 373-74 (1979).       In Scott, the Court held “the Sixth and Fourteenth

Amendments to the United States Constitution require only that no indigent criminal

defendant be sentenced to a term of imprisonment unless the State has afforded him the

right to assistance of appointed counsel in his defense.” Id. (emphasis added). The

Court thus clarified “actual imprisonment [is] the line defining the constitutional right to

appointment of counsel.” Id., at 373; see also Argersinger, at 37 (“[A]bsent a knowing

11  As noted by Justice Eagen in his fully joining concurring opinion, the Abrams Court
“interpreted Argersinger as mandating an absolute right of counsel to any criminal
defendant facing the possibility of imprisonment.” Crawford, at 55 (Eagen, J.,
concurring).




                     [J-67A-2014, J-67B-2014 and J-67C-2014] - 20
and intelligent waiver, no person may be imprisoned for any offense, whether classified

as petty, misdemeanor, or felony, unless he was represented by counsel at his trial.”).

       While Crawford and Abrams apply the right to counsel to contempt proceedings,

they also establish that where an individual engages in contumacious conduct in open

court — requiring the court to act immediately to restore order and vindicate its authority,

the court may do so — assistance of counsel need only be secured prior to actual

imprisonment for contempt. Where testimony is required for the court to determine what

happened before it can make a finding of contempt, a different scenario presents itself.

However, the full panoply of due process protections becomes inapposite where the

judge witnesses the contempt in a situation like this one, where the initial finding of direct

criminal contempt occurred during a separate proceeding, prior to a subsequently

scheduled sentencing hearing. And, since the trial court appointed counsel prior to

sentencing in this case, no due process violation arose during the initial summary

proceedings. There is no indication the guilt and sentencing hearings were bifurcated in

this way in Crawford or Abrams, or even in Bethea.12 Thus, Crawford and Abrams are

not only inapplicable here, but their continued vitality is actually undermined by today’s

decision. Accordingly, to the extent Crawford and Abrams may be read to require the

assistance of counsel during an initial summary proceeding where a defendant is found

guilty of direct criminal contempt, prior to separate proceedings where the defendant is

actually sentenced to imprisonment, those cases are expressly disapproved.

       Because the Superior Court erroneously determined the summary-contempt

proceedings were improper, it also erred in concluding appellees “should have been

permitted to cross-examine the court crier, and to present their own witnesses, in an


12 Indeed, Bethea expressly states both the adjudication and sentencing of at least one
defendant took place at the same hearing. Id., at 248.



                     [J-67A-2014, J-67B-2014 and J-67C-2014] - 21
adversary hearing with full due process protections.” Moody, at 775 (citation omitted).

As we now hold the trial court appropriately conducted summary proceedings and

appellees were sufficiently represented by counsel prior to sentencing, the order of the

Superior Court is reversed.

         Order reversed; case remanded for reinstatement of sentences.          Jurisdiction

relinquished.

         Former Chief Justice Castille and former Justice McCaffery did not participate in

the decision of this case.

         Messrs. Justice Baer and Stevens join the opinion.

         Mr. Justice Baer files a concurring opinion in which Mr. Justice Stevens joins.

         Mr. Chief Justice Saylor files a dissenting opinion in which Madame Justice Todd

joins.




                       [J-67A-2014, J-67B-2014 and J-67C-2014] - 22